679 F.2d 379
110 L.R.R.M. (BNA) 2934, 95 Lab.Cas.  P 13,733
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LIGHTHOUSE FOR THE BLIND OF HOUSTON, Respondent.
No. 80-1753.
United States Court of Appeals,Fifth Circuit.

Unit A
June 17, 1982.
Elliott Moore, Deputy Associate Gen. Counsel, Sandra Williams, Washington, D. C., for N. L. R. B.
Alfred G. Albers, Acting Sol. of Labor, Donald S. Shire, Barbara E. Kahl, U. S. Dept. of Labor, Washington, D. C., for amicus curiae Secretary of Labor.
Eric H. Nelson, Houston, Tex., for intervenor Teamsters Local No. 968.
Liddell, Sapp, Zivley, Brown & Laboon, W. Robert Brown, Douglas R. Little, Houston, Tex., for respondent.


1
Bert N. Bisgyer, Washington, D. C., for amicus curiae Nat. Federation of the Blind.

ON PETITION FOR REHEARING

2
(Opinion August 10, 1981, 5th Cir., 1981, 653 F.2d 206).


3
Before BROWN and GARZA, Circuit Judges, and BEER**, District Judge.

PER CURIAM:

4
The petition for rehearing is GRANTED.  The judgment and opinion are withdrawn and vacated.  The Clerk is directed to routinely calendar the case for reargument.


5
The parties may file supplemental briefs to cover developments subsequent to the initial submission of the case.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980


**
 District Judge of the Eastern District of Louisiana, sitting by designation